Weltner, Justice.
Several defeated candidates contested a municipal election resulting in the re-election of an incumbent mayor and three incumbent members of the city council. The former filed an action under OCGA § 21-3-421. The trial court voided the election in its entirety, finding that the registrar failed to make a certified voters list available prior to the election as required by OCGA § 21-3-126 (b) (3), and that the unavailability of such list caused damage and prejudice to those candidates who were not incumbents. The court concluded that there was sufficient evidence to cast doubt upon the election.
We affirm. See Lester v. Boone, 242 Ga. 445 (249 SE2d 617) (1978).

Judgment affirmed.


All the Justices concur.

Joe W. Rowland, for appellants.
Brown & Hart, Bettieanne C. Hart, for appellees.